Citation Nr: 1338818	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  07-39 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) for the period beginning October 1, 2005, to August 26, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the VA Regional Office (RO) in Seattle, Washington.  

In March 2013, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The case was remanded in May 2013 to obtain additional treatment records and afford the Veteran a VA examination.  As discussed below, another remand is necessary.

The issue of an increased rating for the service-connected lumbar spine disability being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The Veteran was scheduled for a VA examination in June 2013, but failed to report for the examination.  However, in an email received in September 2013, the Veteran stated that he did not report for the examination as he only received notice of the examination the day before it was scheduled.  The Board finds that the Veteran has provided good cause for his failure to report for the examination and a remand is necessary to provide him with an additional opportunity to report for a VA examination.  

As the Board is remanding the Veteran's claim of entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome, and as the outcome of the appeal of this issue may bear on the outcome of the issue of entitlement to a TDIU for the period beginning October 1, 2005, to August 26, 2011, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU for the period beginning October 1, 2005, to August 26, 2011, until the issue of entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome, is resolved.  Id.  Therefore, a remand of this issue is also necessary.

Also, the Veteran appears to receive continuing treatment from the Naval Hospital in Oak Harbor, Washington.  As the most recent records are dated in December 2012, on remand, any additional records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of right shoulder treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Naval Hospital in Oak Harbor and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected right shoulder impingement syndrome.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent manifestations of the service-connected right shoulder disability should be annotated in the examination report.  In particular, the examiner should undertake range of motion studies of the Veteran's right shoulder and comment on the degree of disability due to functional losses such as pain and weakness.  The examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected right shoulder impingement syndrome.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

In addition, the examiner should also provide an opinion as to whether there is any impairment of the humerus, to include loss of head, nonunion, fibrous union, recurrent dislocation at scapulohumeral joint, and malunion; any impairment of the clavicle or scapula, to include dislocation, nonunion, and malunion; and whether there is ankylosis of scapulohumeral articulation.

The examiner should also describe all current manifestations associated with the Veteran's right shoulder scar following surgery in June 2006.

With regard to the Veteran's claimed total disability rating based upon individual unemployability for the period beginning October 1, 2005, to August 26, 2011, the examiner should offer an opinion as to whether due solely to the Veteran's service-connected disabilities, he is precluded from all forms of substantially gainful employment consistent with his education and occupational experience during this period.  The examiner should render an opinion regarding the Veteran's employability during each period where the Veteran was not in receipt of a temporary total evaluation.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Thereafter, if the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities, and the percentage requirements of 38 C.F.R. § 4.16(a) are not met during any portion of the period beginning October 1, 2005, to August 26, 2011, then the AOJ must refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis. If this is the case, the AOJ must include with that referral, a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on this issue.

5.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

